DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (and 2-7 by dependency) recites “a first optical sensor and a second optical sensor” and then recites “a first signal-to-noise ratio of the signal with second signal-to-noise ratio of the signal”. It is unclear what signal Applicant is referring to. Are the first and second optical sensors producing their own signals? In which case there are two signals? There is insufficient antecedent basis for “the signal”.
Claim 1 (and 2-6 by dependency) recites “a first optical sensor and a second optical sensor” and then recites “a first signal-to-noise ratio of the signal with a second signal-to-noise ratio of the signal”. 
Claim 1 (and 2-7 by dependency) recites “calculating a variation of photoplethysmography with the larger signal-to-noise ratio”. It is unclear how a variation in PPG is calculated using the SNR. Examiner assumes Applicant is referring to calculating a variation in PPG using the signal with the larger SNR.
Claim 1 (and 2-7 by dependency) recites “the larger signal-to-noise ratio”. There is insufficient antecedent basis for this limitation.
Claim 1 (and 2-7 by dependency) recites “calculating a first variation of photoplethysmography” “calculating a variation of photoplethysmography” and also refers to “a second variation of photoplethysmography”. It is unclear what a variation in photoplethysmography is and exactly how many different ‘variations of photoplethysmography’ there are. Further, it is unclear if the first and second variations correspond to the first and second sensors, respectively (Examiner assumes that they do). Examiner notes that claims 2, 4, 5, and 6 also refer to “variation/variations of photoplethysmography”. 
Claim 1 (and 2-7 by dependency) recites “turning off a power of a first/second sensing module”, and further recites “the sensing module”. It is unclear of Applicant is referring to a separate sensing module (or multiple sensing modules), or if Applicant is referring to first and second optical sensors.  
Claim 2 recites “multistage continuous variations”. It is unclear what this phrase means. 
Claim 3 recites “within a few seconds or within a few milliseconds”. ‘Few’ is a relative term and renders the claim indefinite. It is unclear what the bounds of a few seconds or a few milliseconds are.
Claim 4 recite “being able to correctly judge a physiological data”. Examiner notes that ‘correctly judging’ something is a relative phrase open to interpretation. What makes the physiological data being judged “correct”? Further, who or what is ‘judging’ the data?
Claim 4 recites “the smallest signal-to-noise ratio value”. There is insufficient antecedent basis for this limitation. 
Claim 4 recites “a physiological data of the variation of photoplethysmography”. It is unclear what this phrase means.
Claim 5-7 recite “performance indexes”. It is unclear what a performance index is. Based on the Specification, Examiner is assuming a performance index shows a relation between an AC and DC component of a signal and is indicative of signal quality.
Claim 5 (and 6-7 by dependency) recite “the signals include variations of photoplethysmography, signal-to-noise ratios and performance indexes”. Examiner notes that Claim 1 does not mention performance indexes and thus there is insufficient antecedent basis for this limitation. 
Claim 5 (and 6-7 by dependency) recite “the signals include variations of photoplethysmography, signal-to-noise ratios and performance indexes”. Examiner notes that Claim 1 requires variations of photoplethysmography to be calculated from the signal (as best understood by the Examiner). Examiner further notes that it is typical the signal-to-noise ratio is also calculated from a physiological signal. It is unclear what “the signals” represents. Examiner is assuming that the ‘signal’ is a PPG signal from which variation (i.e. pulse data, O2 stats), SNR and performance index are calculated.
Claim 5 (and 6-7 by dependency) recite “the signals include variations of photoplethysmography, signal-to-noise ratios and performance indexes”. Examiner notes that Claim 1 requires variations of photoplethysmography to be calculated from the signal (as best understood by the Examiner). Examiner further notes that it is typical the signal-to-noise ratio is also calculated from a 
Claim 5 (and 6-7 by dependency) recite “the variations of photoplethysmography include a first variation of photoplethysmography and a second variation of photoplethysmography”. Examiner notes that ‘first variation of photoplethysmography’ and ‘second variation of photoplethysmography’ have previously been recited in Claim 1. Is Applicant referring to the same variation recited in Claim 1?
Claim 7 recites “for getting distinguishing basises”. It is unclear what this limitation means. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble (US 2012/0253153 A1), further in view of Szilagyi (US 2015/0374245 A1).
Regarding Claim 1, Trumble teaches: A signal comparison method of a wearable physiological measurement device, comprising the steps of: a first optical sensor and a second optical sensor of the wearable physiological measurement device capturing and transmitting signals to a processor module of the wearable physiological measurement device (figure 3; multiple photodetectors; microprocessor 120); and the processor module comparing a first signal-to-noise ratio of the signal with a signal-to-noise limit of the signal (paragraph 0038), when the first signal-to-noise ratio is larger than the signal-to-noise limit selecting said first sensor (paragraph 0038; currently selected signal/sensor remains selected if the SNR is within range) and calculating a first variation of photoplethysmography until a specific sensing time is over (paragraph 0022 – element 16, PPG waveform, pulse rate O2 sat all can be considered a variation of photoplethysmography), or when the first signal-to-noise ratio is smaller than the signal-to-noise limit, the processor module comparing the first signal-to-noise ratio with a second signal-to-noise ratio of the signal (paragraph 0035; 0038 – compare SNR and choose the higher, alternatively move to a different sensor and choose the sensor with SNR in acceptable range which would be the higher SNR), calculating a variation of photoplethysmography with the larger signal-to-noise ratio (paragraph 0022 – element 16, PPG waveform, pulse rate O2 sat all can be considered a variation of photoplethysmography), and calculating a variation of photoplethysmography which is a second variation of photoplethysmography or the first variation of photoplethysmography until the specific sensing time is over to terminate sensing (paragraph 0022 – element 16, PPG waveform, pulse rate O2 sat all can be considered a variation of photoplethysmography; paragraph 0035-0038, use the selected sensor/signal).
Trumble does not explicitly mention turning off a power of a sensing module whose signal is not selected. 
Szilagyi teaches an optical sensing array (figure 2; paragraph 0046) wherein after identifying the best emitter/detector that provides the best signal, the other detectors and emitters are turned off for 
Regarding Claim 2, Trumble in view of Szilagyi teach: The signal comparison method as claimed in claim 1, wherein the steps of the signal comparison method are repeated to make the processor module be able to get the multistage continuous variations of photoplethysmography under the specific sensing time for getting physiological information (Trumble - paragraph 0037; continuously; paragraph 0038, the method repeats).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble, further in view of Szilagyi, further in view of Venkatramen et al. (US 2014/0276119 A1), hereinafter Venkatramen.
Regarding Claim 3, Trumble in view of Szilagyi teach: The signal comparison method as claimed in claim 1. While Trumble in view of Szilagyi does not explicitly mention that the specific sensing time is within a few seconds or within a few milliseconds, Examiner notes that Trumble teaches the scan and sensing of the photodetector elements occurs continuously in order to take into account changing SNR in real-time (paragraph 0037). 
Venkatramen teaches a wearable PPG device (title; abstract; paragraph 0161), wherein the PPG data is substantially continuously obtained (paragraph 0152) in order for real time analysis (paragraph 0280).  Venkatramen further teaches that PPG data a collected at up to 200Hz (paragraph 0161, which is 200 times a second, or every 5 ms – i.e. “within a few miliseconds). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Trumble in view .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble, further in view of Szilagyi, further in view of Palerm et al. (US 2015/0165117 A1), hereinafter Palerm.
Regarding Claim 4, Trumble, further in view of Szilagyi teach: The signal comparison method as claimed in claim 1. Trumble, further in view of Szilagyi do not mention wherein the signal-to-noise ratio limit is the smallest signal-to-noise ratio value of being able to correctly judge a physiological data of the variation of photoplethysmography.
Palerm teaches analyzing a physiological signal by comparing the signal to noise ration of said signal to a MINIMUM acceptable SNR in order to ensure that the physiological signal is not likely to have been corrupted or overly influenced by noise (paragraph 0087). While Palerm is mainly related to glucose sensing and infusion sets, Examiner notes that Palerm also teaches his teachings being applicable to heart rate monitors and other physiological sensors (paragraph 0060). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the method of Trumble, further in view of Szilagyi wherein the signal-to-noise ratio limit is the smallest signal-to-noise ratio value of being able to correctly judge a physiological data of the variation of photoplethysmography in order to ensure that the measured physiological signal has not been corrupted or overly influenced by noise and is still an analyzable physiological signal.
 
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble, further in view of Szilagyi, further in view of Ashe et al. (US 2013/0261415 A1), hereinafter Ashe.
Regarding Claim 5, Trumble in view of Szilagyi teach: The signal comparison method as claimed in claim 1 wherein the signals include variations of photoplethysmography, signal-to-noise ratios, the 
Ashe teaches PPG based systems (abstract; paragraph 0062) that include signal quality metrics such as a ratio of an AC component of a received signal to the DC component (paragraph 0065). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Trumble, further in view of Szilagyi to include determining a performance index for each sensor as Trumble teaches the use of signal quality metrics (the signal-to-noise ratio being an example; paragraph 0035) and Ashe teaches an additional signal quality metric from which a emitter/detector pair with the best signal can be determined. 
Regarding Claim 6, Trumble, further in view of Szilagyi, further in view of Ashe teach: The signal comparison method as claimed in claim 5, wherein the signals include first signals transmitted by the first optical sensor, and second signals transmitted by the second optical sensor, the first signals include the first variation of photoplethysmography, the first signal-to-noise ratio and the first performance index, and the second signals include the second variation of photoplethysmography, the second signal-to-noise ratio and the second performance index (paragraph 0035-0037; figure 5A; the signals are analyzed for each sensor).
Regarding Claim 7, Trumble, further in view of Szilagyi, further in view of Ashe teach: The signal comparison method as claimed in claim 5, wherein besides comparing the signal-to-noise ratios, the processor module is also able to compare the performance indexes or simultaneously compare the signal-to-noise ratios and the performance indexes for getting distinguishing basises (Ashe – paragraph 0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791